Citation Nr: 1756312	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-50 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013, and a rating in excess of 70 percent thereafter.  

2. Entitlement to an effective date prior to September 25, 2013 for the grant of a total disability rating based on individual unemployability (TDIU), on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge during a September 2013 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in January 2014 and February 2017.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of an earlier effective date for the award of TDIU on an extraschedular basis is the subject of a Remand to the Agency of Original Jurisdiction (AOJ) in the Remand section of this opinion.



FINDING OF FACT

In a June 2017statement, the Veteran stated that he wished to withdraw his appeal of the claim for entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013, and a rating in excess of 70 percent thereafter.  He indicated that this action satisfied his appeal as to this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 25, 2013, and a rating in excess of 70 percent thereafter have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  In a June 2017 written statement, the Veteran stated that he wished to withdraw his issue on appeal of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 25, 2013, and a rating in excess of 70 percent thereafter. 

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 25, 2013, and a rating in excess of 70 percent thereafter.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.
ORDER

The issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013, and a rating in excess of 70 percent thereafter is dismissed.


REMAND

The Veteran seeks and effective date earlier than September 25, 2013 for the grant of a TDIU.  September 25, 2013 is also the effective date of the assigned increased rating for his PTSD.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Prior to September 25, 2013, the Veteran had a combined 60 percent rating for service connected disabilities.  He had a 50 percent rating for PTSD and a 10 percent rating for tinnitus, along with noncompensable ratings for left ear hearing loss and the healed residuals of left ear otitis media.  Thus he did not meet the criteria for a finding of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.14(a).

The provisions or 38 C.F.R. § 4.16(b) provide an alternative basis for a grant of a total rating, on an extraschedular basis.  In such cases, consideration of referral of the matter to the Director, Compensation service is indicated.  In view of the withdrawal of the issue above, any grant of an earlier effective date of TDIU would have to be on an extraschedular basis.  The Board is prohibited from initial consideration of this matter.  As such, it must be remanded to the AOJ for referral.  It is noted that records on file make reference to employment difficulties caused by service connected disorders, and as such, referral is indicated.

Accordingly, this issue is REMANDED for the following action:

1.  The issue of an earlier effective date for the grant of a TDIU on an extraschedular basis should be referred to the Director, Compensation Service, for consideration and decision.

2.  Thereafter, the matter should be readjudicated by the AOJ.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


